DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed on 03/09/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Li et al., publication number US 2017/0286525, teach Data models may be selected in a report generation interface. The report generator supports drag-and-drop organization of fields to be summarized in a report. When a model is selected, the fields with available extraction rules are made available for use in the report. The user may refine and/or filter search results to produce more precise reports. The user may select some fields for organizing the report and select other fields for providing detail according to the report organization. For example, "region" and "salesperson" are fields used for organizing the report and sales data can be summarized (subtotaled and totaled) within this organization. The report generator allows the user to specify one or more fields within events and apply statistical analysis on values extracted from the specified one or more fields. The report generator may aggregate search results across sets of events and generate statistics based on aggregated search results. Building reports using the report 

Strassner, publication number US 2014/0279747 teaches the management entity may retrieve the parsed data collection request (block 6060). The parsed data collection request may be used to retrieve any appropriate knowledge that the management system knows about that is related to the data collection request (block 6061). As an example, the management system may have stored information from previous data collection requests and analyses that may apply to the current data collection processing request and its analysis. The management entity may retrieve the dependency list, selected data models, and selected protocols (block 6062). The ordering of each of these sets of information may be adjusted by the information retrieved in block 6061 and the nature of the data collection request (paragraph [0216]).

The prior art of record teaches the claimed invention substantially as discussed above, but it fails to teach or suggest individually or in combination that “(a) receiving the analysis and the data model, wherein the analysis and the data model are each in semantic format; (b) processing the analysis and the data model to (i) identify one or more elements missing from the data model and (ii) determine that the analysis is not applicable to the data model upon identification of the one or more elements; (c) presenting the one or more elements to a user for adjusting the data model; (d) repeating (b) and (c) until the analysis is applicable to the data model; and (e) performing the analysis on one or more data objects of the data model” as set forth in claims 1-12. 

Claims 1-12 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents :  
US 20160086260 A1	        VERMEULEN; ALLAN HENRY et al.
US 20170286525 A1        Li; Li et al.
US 20160210602 A1	        SIDDIQUE; M.A. Sami et al.
US 20060092861 A1	       Corday; Christopher et al.
US 20140075004 A1	        VAN DUSEN; DENNIS A. et al.

US 20190034767 A1	Sainani; Manish et al.
US 20140279747 A1	   Strassner; John Charles
US 11093837 B2	        Oliner; Adam Jamison et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.